--------------------------------------------------------------------------------

EXHIBIT 10.1

 
PROMISSORY NOTE
 

$50,000.00
Melbourne, Florida
 March 25, 2009

 
FOR VALUE RECEIVED, Secured Financial Network, Inc., a Nevada corporation
(hereinafter called “Maker”) hereby agrees and promises to pay to the order of
Stuart P. Miller and Richard Goulding, as equal tenants in common (hereinafter
called “Holder”), at 426 Pirates Moon Ct. Indialantic Florida 32903 or such
other place as Holder may designate in writing, in lawful money of the United
States of America, the principal sum of fifty thousand dollars ($50,000.00),
together with interest thereon from the date hereof until maturity at the rate
of eighteen percent (18%) per annum, such principal sum and interest to be paid:
 
(a)           All principal and interest is due and payable ninety (90) days
after the date hereof along with the costs described in paragraph (n).
 
(b)           Each payment shall be applied first to the payment of the interest
then accrued and due on the unpaid principal balance under this Note and the
remainder, if any, of each payment, shall be applied to the reduction of the
unpaid principal.  All interest hereunder shall be calculated on the basis of a
three hundred sixty-five (365) day year.
 
(c)           If any payment of principal or interest provided for herein is not
paid when due, each and every such delinquent payment, including the entire
principal balance and accrued interest in the event of an acceleration of this
Note as provided below, shall bear interest to the extent permitted by law at
the maximum rate permitted by applicable law form its due date until date of
payment.
 
(d)           In the event any payment required hereunder shall become overdue
for a period in excess of ten (10) days, a charge of five percent (5%) of such
overdue installment may be charged by the Holder hereof for the purpose of
defraying the expense incident to handling such delinquent payment.  In addition
to any other remedies Holder may have, the entire unpaid principal balance,
accrued interest and other charges under this Note shall become immediately due
and payable without notice or demand in the event any payment required hereunder
is not made when due.
 
(e)           The rights or remedies of the Holder as provided in this Note, any
documents providing for collateral or security for this Note (the “Security
Documents”) shall be cumulative and concurrent, and may be pursued singly,
successively, or together against the property described in the Security
Documents, and other funds, property or security held by Holder for the payment
hereof or otherwise at the sole discretion of the Holder.  The failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release of such rights or remedies or the right to exercise them at any later
time.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
(f)            All agreements between the undersigned and the Holder hereof,
whether now existing or whether hereafter arising and whether written or oral,
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of the maturity hereof, or otherwise, shall
the amount paid or agreed to be paid to the Holder for the use, forbearance of
detention of the money loaned hereunder, or advanced for the performance or
payment of any covenant or obligation contained herein or in any other document
evidencing, security or pertaining to the indebtedness evidenced hereby, exceed
the maximum amount permissible under applicable law.  If, from any circumstances
whatsoever, fulfillment of any provision hereof or of any such other document,
at the time performance of such provisions shall be due, shall involve
transcending the limit of validity prescribed by law, then ipso facto the
obligation to be fulfilled shall be reduced to the limit of such validity, and
if from such circumstance the Holder hereof shall ever receive anything of value
deemed by applicable law to be interest in any amount that would exceed the
highest lawful rate payable hereunder, an amount equal to any excessive interest
shall be applied to the reduction of the principal amount owing hereunder and
not to the payment of interest, and if the amount that would be excessive
interest exceeds the principal balance then owing, such excess shall be refunded
to the party paying the same.  It is further agreed, without limitation of the
foregoing, that all calculations of the rate of interest contracted for,
charged, or received under this Note, or under any instrument evidencing or
securing the loan evidenced hereby, that are made for the purpose of determining
whether such rate exceeds the maximum lawful contract rate, shall be made, to
the extent permitted by applicable law, by amortizing, prorating, allocating,
and spreading throughout the full stated term of the loan evidenced hereby, all
such interest at any time contracted for, charged, or received from the
undersigned or otherwise by the Holder in connection with such loan so that the
rate of interest on account of such indebtedness, as so calculated, is uniform
throughout the term hereof.  The terms and provisions of this paragraph shall
control and supersede every other provision of all agreements between the
parties.
 
(g)           Maker and all endorsers, guarantors, sureties, accommodation
parties hereof and all other persons liable or to become liable on this Note,
jointly and severally agree to pay all reasonable costs of collection, including
reasonable attorneys’ fees (including paralegal fees) and all costs of suit, in
case the unpaid principal sum of this Note, or any payment of interest thereon,
is not paid when due, or in case it becomes necessary to protect the security
for the indebtedness evidenced hereby, or for the foreclosure by the Holder of
the Security Documents or in the event the Holder is made a party to any
litigation because of the existence of the indebtedness evidenced by this Note,
or because of the existence of the Security Documents, whether suit be brought
or not, and whether through courts of original jurisdiction, as well as in
courts of appellate jurisdiction, or through a Bankruptcy Court or other legal
proceedings.
 
 
 

 
 
2

--------------------------------------------------------------------------------

 

 
(h)           This Note may not be amended, modified or changed, nor shall any
waiver of any provision hereof be effective, except only by an instrument in
writing and signed by the party against whom enforcement of any waiver,
amendment, change or modification or discharge is sought.
 
(i)            Whenever used herein, the words “Maker” and “Holder” shall be
deemed to include their respective heirs, personal representatives, successors
and assigns.  If Maker constitutes more than one party, all parties which
constitute Maker shall be jointly and severally liable with respect to the
obligations hereunder and under any instrument securing this Note.
 
(j)            This Note shall be construed to and governed by the laws of the
State of Florida and the laws of the United States of America applicable to
transactions in the State of Florida.  The exclusive venue for any action or
proceeding under this Note shall be in Brevard County, Florida.
 
(k)           Maker hereby waives demand, presentment, protest and notice of
dishonor, waives suit against or joinder of any other person, waives the right
to interpose or set-off or non-compulsory counterclaim or to plead laches or any
statute of limitations as a defense in any such action or proceeding.
 
(l)            This Note may be prepaid in whole or in part at any time without
penalty.
 
(m)           Maker waives the right to trial by jury (which Holder hereby also
waives) in any action, suit, proceeding or counterclaim of any kind arising out
of or related to this Note.  Maker hereby acknowledges that this provision has
been voluntarily entered into and has been separately bargained for.
 
(n)           Maker shall also pay upon maturity of this Note documentary stamp
tax of one hundred seventy-five dollars ($175.00) incurred by Holder and loan
preparation costs of three hundred thirty-nine dollars ($339.00).
 
IN WITNESS WHEREOF, Maker has executed this Note as of the date of the first
hereinabove written.
 

 
SECURED FINANCIAL NETWORK, INC.
         
 
By:
/s/  Jeffrey L. Schultz     Name: Jeffrey L. Schultz      Title: President     
     

 
 
 
3

--------------------------------------------------------------------------------